                                                              Case 2:14-cv-01907-JCM-DJA Document 101 Filed 10/02/19 Page 1 of 3



                                                         1     JAMES P. KEMP, ESQUIRE
                                                               Nevada Bar No. 006375
                                                         2     KEMP & KEMP, ATTORNEYS AT LAW
                                                         3     7435 W. Azure Drive, Suite 110,
                                                               Las Vegas, NV 89130
                                                         4     (702) 258-1183 tel./(702) 258-6983 fax
                                                               jp@kemp-attorneys.com
                                                         5     Attorney for Plaintiff JACQUELYNN NICKLER
                                                         6
                                                                                        UNITED STATES DISTRICT COURT
                                                         7
                                                                                               DISTRICT OF NEVADA
                                                         8
                                                               JACQUELYNN NICKLER,                           )      Case No. 2:14-cv-01907-JCM-DJA
                                                         9                                                   )
                                                                                Plaintiff,                   )      STIPULATION AND ORDER TO
                                                         10
                                                                                                             )      EXTEND TIME FOR PLAINTIFF
                                                         11            vs.                                   )      TO RESPOND TO
                                                                                                             )      DEFENDANTS’ MOTIONS TO
                                                         12    COUNTY OF CLARK, organized and of the )              DISMISS AND FOR SUMMARY
                                                               existing under the laws of State of Nevada;   )      JUDGMENT
                                                         13    STEVEN D. GRIERSON, court administrator, )
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                                        (FIRST REQUEST)
                                                               individually; KATHLEEN LAMBERMONT, )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                               administrator of the Clark County District    )
                                                         15    Attorney’s office, individually; and, DOE 1   )
                                                               through 10, inclusive;                        )
                                                         16                                                  )
                                                                               Defendants.
                                                         17                                                  )
                                                                                                           .
                                                         18

                                                         19           The parties, by and through their respective counsel, hereby stipulate to extend the time
                                                         20
                                                               for Plaintiff to respond to the Defendants’ Motion to Dismiss (ECF No. 96) or for Summary
                                                         21
                                                               Judgment (ECF No. 97) from the current due dates of Friday, October 4 and Friday, October
                                                         22
                                                               11, 2019 through and including Friday, October 25, 2019.
                                                         23

                                                         24           This is the first request for an extension of this deadline. The parties provide the

                                                         25    following information to the Court regarding the proposed extension of time:
                                                         26               1. Plaintiff’s counsel was on vacation at the time that the Motion for Summary
                                                         27
                                                                              Judgment was filed on September 16, 2019 and his first day back in the office
                                                         28

                                                                                                                1
                                                              Case 2:14-cv-01907-JCM-DJA Document 101 Filed 10/02/19 Page 2 of 3



                                                         1                 after vacation was September 26, 2019 and, thus, he has not had the benefit of
                                                         2                 the full response period to address the Motion to Dismiss or Alternatively for
                                                         3
                                                                           Summary Judgement. Further Plaintiff’s counsel will be out of state for the
                                                         4
                                                                           Nevada Justice Association annual CLE convention from October 3 through
                                                         5

                                                         6                 October 6, 2019 further limiting the time to respond to the motions;

                                                         7              2. Additionally, Plaintiff’s counsel is facing a very heavy workload with two

                                                         8                 other Summary Judgment Oppositions (in addition to the one in this case) due
                                                         9
                                                                           between now and November 1, 2019, an Opening Brief due in Judicial Review
                                                         10
                                                                           of a workers’ compensation decision in state district court due on October 26,
                                                         11
                                                                           2019, a Reply Brief due in another Judicial Review case due on October 18,
                                                         12

                                                         13                2019, and a Reply Brief due on a Ninth Circuit appeal that has been extended
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                to November 4, 2019. These are all significant matters most of which
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15                requiring appellate level briefing;
                                                         16
                                                                        3. Additionally, Plaintiff’s counsel is due to have knee surgery on October 18,
                                                         17
                                                                           2019 and will be unable to work for at least a couple of days post surgery.
                                                         18

                                                         19    ///

                                                         20    ///

                                                         21    ///
                                                         22
                                                               ///
                                                         23
                                                               ///
                                                         24
                                                               ///
                                                         25

                                                         26    ///

                                                         27

                                                         28

                                                                                                            2
                                                              Case 2:14-cv-01907-JCM-DJA Document 101 Filed 10/02/19 Page 3 of 3



                                                         1

                                                         2              This stipulation to extend the deadline is made in good faith and not for purposes of
                                                         3
                                                               delay.
                                                         4
                                                               Dated: October 1, 2019                                Dated: October 1, 2019
                                                         5

                                                         6

                                                         7     /s/    James P. Kemp                                  /s/    Robert W. Freedman, Jr.
                                                               James P. Kemp, Esq.                                   Robert W. Freedman, Jr., Esq.
                                                         8     KEMP & KEMP ATTORNEYS AT LAW                          LEWIS BRISBOIS BISGAARD & SMITH
                                                               7435 West Azure Drive, Suite 110                      6385 S. Rainbow Blvd., Ste. 600
                                                         9
                                                               Las Vegas, NV 89130                                   Las Vegas, NV 89118
                                                         10    (702) 258-1183/ 258-6983 fax                          (702) 893-3383 / (702) 893-3789 fax
                                                               Attorney for Plaintiffs                               Robert.freeman@lewisbrisbois.com
                                                         11                                                          Attorneys for Defendants Clark County and
                                                                                                                     Kathleen Lambermont
                                                         12

                                                         13                                                                 /s/ D. Randall Gilmer
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                                     D. Randall Gilmer, Esq.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                                          OFFICE OF ATTORNEY GENERAL
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                                     555 E. Washington Avenue, Suite 2600
                                                         15                                                          Las Vegas, NV 89101
                                                         16                                                          (702) 486-3427 / (702) 486-3774 fax
                                                                                                                     drgilmer@ag.nv.gov
                                                         17                                                          Attorney for Steven D. Grierson

                                                         18                                           IT IS SO ORDERED:
                                                         19
                                                         20
                                                                                                      HON. JAMES C. MAHAN, DISTRICT JUDGE
                                                         21
                                                                                                              October 3, 2019
                                                                                                      Dated:______________________________
                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                                 3
